6 N.Y.3d 866 (2006)
DANIEL HERNANDEZ et al., Appellants,
v.
VICTOR L. ROBLES, Respondent.
In the Matter of ELISSA KANE et al., Appellants,
v.
JOHN MARSOLAIS, as Albany City Clerk, et al., Respondents.
SYLVIA SAMUELS et al., Appellants,
v.
NEW YORK STATE DEPARTMENT OF HEALTH et al., Respondents.
JASON SEYMOUR et al., Appellants,
v.
JULIE HOLCOMB, as City Clerk of the City of Ithaca, et al., Respondents.
Court of Appeals of the State of New York.
Submitted April 24, 2006.
Decided May 2, 2006.
Motion by Parents, Families & Friends of Lesbians and Gays, Inc., et al., for leave to file a brief amici curiae on the appeals herein granted and the proposed brief is accepted as filed.
Judge ROSENBLATT taking no part.